Weston J.
This is an exceedingly plain case. The deeds both of the demandant and tenant, refer to Adams’s plan. And that is Hobart’s plan, upon a reduced scale. Hobart surveyed the ground and set up monuments. Adams made no survey of the land in question ; but adopted Hobart’s survey and monuments, as he was directed to do. The jury have, by their verdict, established the line between these parties, according to these monuments ; the location of which was proved to their satisfaction. The plan and the monuments do not exactly coincide; but this is no uncommon case ; and where a difference is found to exist, it has been long the settled practice, both of Massachusetts and of this State, to give effect to the latter, .rather than the former.
The monuments adopted, or placed upon the face of the earth, aro" the best evidence of the lines and corners actually made by the survey. Of this the plan is intended to be an accurate delineation. The survey is the original work, and the plan is derived from it, and intended to represent it. If it fail to do so, the survey, if it can be ascertained, and not the erroneous delineation of it, is to govern.— Purchasers look to actual monuments, which they are, or should be, careful to preserve ; and public policy, as well as the principles of *63law, requires that their titles and posessions should be protected and secured by them.
It makes no difference that the plan referred to was made by one man, and the survey by another ; or that a plan upon a larger scale intervened. Both were intended to be coincident, and derived from one source, the survey. The legal construction of what is done in these cases, is not affected by the number of agents employed. One may make the survey, and locate the monuments, and another may delineate the plan from his field book or minutes, and the actual survey will be equally conclusive, as if all had been done by the same hand.

Judgment on the verdict.